1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES ARTHUR CASEY,                             )   Case No.: 1:20-cv-00420-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   SCREENING ORDER GRANTING PLAINTIFF
13          v.                                           LEAVE TO FILE AN AMENDED COMPLAINT
                                                     )
14                                                   )   [ECF No. 1]
     M. DOCANTO, et al.,
                                                     )
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff James Arthur Casey is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. This action was filed on March 17, 2020, in the United States
20   District Court for the Eastern District of California, Sacramento Division. On March 23, 2020, the
21   action was transferred to this Court. Accordingly, Plaintiff’s complaint filed on March 17, 2020, is
22   before the Court for screening.
23                                                       I.
24                                     SCREENING REQUIREMENT
25          The Court is required to screen complaints brought by prisoners seeking relief against a
26   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court
27   must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally “frivolous
28   or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[] monetary
                                                         1
1    relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see also 28

2    U.S.C. § 1915A(b).

3           A complaint must contain “a short and plain statement of the claim showing that the pleader is

4    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

5    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do

6    not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

7    U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated

8    in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

9           Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

10   construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th

11   Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible, which

12   requires sufficient factual detail to allow the Court to reasonably infer that each named defendant is

13   liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962,

14   969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and

15   “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying the plausibility

16   standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

17                                                       II.

18                                     SUMMARY OF ALLEGATIONS

19          The Court accepts Plaintiff’s allegations in his complaint as true only for the purpose of the

20   screening requirement under 28 U.S.C. § 1915.

21          Plaintiff names officer Docanto, officer Malinado, sergeant Navarro, and lieutenant Padrnos, as

22   Defendants.

23          Plaintiff was denied medical treatment for Hepatitis C.

24          Defendants Docanto and Malinado were the medical escort officers and instructed Plaintiff to

25   strip naked for a search.

26            Plaintiff stood naked at the cell door and Defendants Docanto and Malinado asked him to lift

27   his private parts and then move them around. Plaintiff was then asked to turn around, squat and

28   cough, and open his buttocks as far as he could. Plaintiff followed Defendants instructions because he

                                                          2
1    was scared that he would not be allowed to go to his medical appointment. Both Defendants made

2    sexual comments to Plaintiff to which he did not respond. Plaintiff then grabbed his clothing and

3    Defendant Docanto slammed the cell door tray closed and both Defendants left.

4           Plaintiff requests monetary damages and that both Defendants be terminated.

5                                                       III.

6                                                 DISCUSSION

7           A.      Linkage Requirement

8           Section 1983 provides a cause of action for the violation of Plaintiff’s constitutional or other

9    federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d 1087, 1092

10   (9th Cir 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); Jones v.

11   Williams, 297 F.3d 930, 934 (9th Cir. 2002). “Section 1983 is not itself a source of substantive rights,

12   but merely provides a method for vindicating federal rights elsewhere conferred.” Crowley v. Nevada

13   ex rel. Nevada Sec’y of State, 678 F.3d 730, 734 (9th Cir. 2012) (citing Graham v. Connor, 490 U.S.

14   386, 393-94 (1989)) (internal quotation marks omitted). To state a claim, Plaintiff must allege facts

15   demonstrating the existence of a link, or causal connection, between each defendant’s actions or

16   omissions and a violation of his federal rights. Lemire v. California Dep’t of Corr. and Rehab., 726

17   F.3d 1062, 1074-75 (9th Cir. 2013); Starr v. Baca, 652 F.3d 1202, 1205-08 (9th Cir. 2011).

18          Although Plaintiff names Defendants Padrnos and Navarro as Defendants, Plaintiff fails to link

19   them to an affirmative act or omission giving rise to his alleged constitutional violations.

20          B.      Supervisory Liability

21          To the extent Plaintiff is suing prison officials based on their supervisory positions, Plaintiff is

22   advised under section 1983, Plaintiff must prove that the defendants holding supervisory positions

23   personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

24   2002). There is no respondeat superior liability, and each defendant is only liable for his or her own

25   misconduct. Iqbal, at 1948-49. A supervisor may be held liable for the constitutional violations of his

26   or her subordinates only if he or she “participated in or directed the violations, or knew of the

27   violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989);

28   Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009); Preschooler II v. Clark County School Board of

                                                          3
1    Trustees, 479 F.3d 1175, 1182 (9th Cir. 2007); Harris v. Roderick, 126 F.3d 1189, 1204 (9th Cir.

2    1997).

3             C.     Exhibits Attached to Complaint

4             Plaintiff attaches a couple Form 602 inmate appeals to his complaint. While exhibits are

5    permissible if incorporated by reference, Fed. R. Civ. P. 10(c), they are not necessary in the federal

6    system of notice pleading. Fed. R. Civ. P. 8(a). Plaintiff is advised that he cannot attach exhibits

7    without incorporation or rely exclusively on exhibits for the representation of the facts to his case. It

8    is Plaintiff’s burden to present the facts of his case in a “short and plain” manner, and the Court will

9    not comb through unincorporated exhibits to sift out facts in order to determine the nature of the

10   claims. See e.g., Stewart v. Nevada, No. 2:09-CV-01063, 2011 WL 588485, at *2 (D. Nev. Feb. 9,

11   2011) (“The Court will not comb through attached exhibits seeking to determine whether a claim

12   possibly could have been stated where the pleading itself does not state a claim. In short, [Plaintiff]

13   must state a claim, not merely attach exhibits.”) Plaintiff’s allegations fail to give rise to a cognizable

14   claim for relief. To the extent that Plaintiff’s factual deficiencies in his claims are cured by facts set

15   forth in his exhibits but not in the body of his complaint, Plaintiff should file an amended complaint

16   that specifically alleges all facts to support his claims without relying on exhibits.

17            D.     Deliberate Indifference to Serious Medical Need

18            While the Eighth Amendment of the United States Constitution entitles Plaintiff to medical

19   care, the Eighth Amendment is violated only when a prison official acts with deliberate indifference to

20   an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled

21   in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014); Wilhelm v.

22   Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

23   Plaintiff “must show (1) a serious medical need by demonstrating that failure to treat [his] condition

24   could result in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that

25   “the defendant’s response to the need was deliberately indifferent.” Wilhelm, 680 F.3d at 1122 (citing

26   Jett, 439 F.3d at 1096). Deliberate indifference is shown by “(a) a purposeful act or failure to respond

27   to a prisoner’s pain or possible medical need, and (b) harm caused by the indifference.” Wilhelm, 680

28   F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of subjective

                                                          4
1    recklessness, which entails more than ordinary lack of due care. Snow, 681 F.3d at 985 (citation and

2    quotation marks omitted); Wilhelm, 680 F.3d at 1122.

3           “A difference of opinion between a physician and the prisoner - or between medical

4    professionals - concerning what medical care is appropriate does not amount to deliberate

5    indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

6    Wilhelm, 680 F.3d at 1122-23 (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather,

7    Plaintiff “must show that the course of treatment the doctors chose was medically unacceptable under

8    the circumstances and that the defendants chose this course in conscious disregard of an excessive risk

9    to [his] health.” Snow, 681 F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks

10   omitted). In addition, mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this

11   cause of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle

12   v. Gamble, 429 U.S. 97, 105-06 (1976)). “Medical malpractice does not become a constitutional

13   violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106; Snow, 681 F.3d at 987-

14   88; Wilhelm, 680 F.3d at 1122 (“The deliberate indifference doctrine is limited in scope.”).

15          Although Plaintiff contends that he has Hepatitis C for which he receives treatment,

16   Plaintiff fails to demonstrate on the face of the complaint that Defendants Docanto and Malinado acted

17   with deliberate indifference to his medical condition and/or treatment. As stated under section C, the

18   Court will not comb through the exhibits attached to Plaintiff’s complaint to compile the factual

19   allegations relating to his claims. Rather, Plaintiff must set forth the necessary facts to support his

20   claims on the face of the complaint. Accordingly, Plaintiff fails to state a cognizable claim for relief

21   and leave to amend will be granted.

22          E.      Sexual Assault

23          “Sexual harassment or abuse of an inmate by a corrections officer is a violation of the Eighth

24   Amendment.” Wood v. Beauclair, 692 F.3d 1041, 1046 (9th Cir. 2012) (citations omitted). “[A]

25   prisoner presents a viable Eighth Amendment claim where he or she proves that a prison staff

26   member, acting under color of law and without legitimate penological justification, touched the

27   prisoner in a sexual manner or otherwise engaged in sexual conduct for the staff member's own sexual

28

                                                          5
1    gratification, or for the purpose of humiliating, degrading, or demeaning the prisoner.” Bearchild v.

2    Cobban, 947 F.3d 1130, 1144 (9th Cir. 2020).

3           Here, although Plaintiff contends that the visual strip search went beyond a “normal” search

4    and “sexual comments” were made, Plaintiff fails to provide sufficient factual details to find that it

5    was done for the officers’ own sexual gratification, or for the purpose of humiliating, degrading, or

6    demeaning Plaintiff. In amending the complaint, Plaintiff should include all of the factual allegations

7    relating to exactly what Defendants told him to do, what comments were made, and how the search

8    went beyond a “normal” search. Accordingly, Plaintiff fails to state a cognizable claim for relief and

9    leave to amend will be granted.

10          F.      Inmate Appeal Process

11          To the extent Plaintiff is seeking to hold Defendants liable simply because they denied his

12   inmate appeals, Plaintiff fails to state a cognizable claim. “The Fourteenth Amendment’s Due Process

13   Clause protects persons against deprivations of life, liberty, or property; and those who seek to invoke

14   its procedural protection must establish that one of these interests is at stake.” Wilkinson v. Austin, 545

15   U.S. 209, 221 (2005). Plaintiff does not a have protected liberty interest in the processing his appeals,

16   and therefore, he cannot pursue a claim for denial of due process with respect to the handling or

17   resolution of his appeals. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Mann v. Adams,

18   855 F.2d 639, 640 (9th Cir. 1988)). Accordingly, Plaintiff cannot state a cognizable claim based on the

19   handling and/or denying of his inmate appeals.

20          G.      Request for Relief

21          Plaintiff requests that Defendants be terminated from their employment.

22          Any award of equitable relief in this action is governed by the Prison Litigation Reform Act

23   (“PLRA”), which provides in relevant part, “[p]rospective relief in any civil action with respect to

24   prison conditions shall extend no further than necessary to correct the violation of the Federal right of

25   a particular plaintiff or plaintiffs. The court shall not grant or approve any prospective relief unless the

26   court finds that such relief is narrowly drawn, extends no further than necessary to correct the

27   violation of the Federal right, and is the least intrusive means necessary to correct the violation of the

28   Federal right.” 18 U.S.C. § 3626(a)(1)(A). Thus, the federal court’s jurisdiction is limited in nature

                                                          6
1    and its power to issue equitable orders may not go beyond what is necessary to correct the underlying

2    constitutional violations which form the actual case or controversy. 18 U.S.C. § 2626(a)(1)(A);

3    Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009); City of Los Angeles v. Lyons, 461 U.S.

4    95, 101 (1983); Mayfield v. United States, 599 F.3d 964, 969 (9th Cir. 2010).

5           This Court does not have the jurisdiction to order the California Department of Corrections and

6    Rehabilitation to terminate Defendants from their employment nor would such relief correct the

7    violations alleged herein. Accordingly, Plaintiff’s request for the termination of Defendants from their

8    employment is subject to dismissal.

9                                                         IV.

10                                         CONCLUSION AND ORDER

11          For the reasons discussed, Plaintiff fails to state a cognizable claim for relief and shall be granted

12   leave to file an amended complaint to cure the deficiencies identified in this order, if he believes he can

13   do so in good faith. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

14          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what each

15   named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556 U.S. at

16   678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief

17   above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted). Further, Plaintiff may

18   not change the nature of this suit by adding new, unrelated claims in his amended complaint. George,

19   507 F.3d at 607 (no “buckshot” complaints).

20          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint. Lacey

21   v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended complaint must

22   be “complete in itself without reference to the prior or superseded pleading.” Local Rule 220.

23          Based on the foregoing, it is HEREBY ORDERED that:

24          1.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;

25          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

26                  amended complaint;

27          3.      Plaintiff’s amended complaint shall not exceed twenty-five (25) pages in length; and

28          4.      If Plaintiff fails to file an amended complaint in compliance with this order, the Court

                                                          7
1                will recommend to a district judge that this action be dismissed consistent with the

2                reasons stated in this order.

3
4    IT IS SO ORDERED.

5    Dated:   March 27, 2020
6                                                 UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   8
